 


109 HR 396 IH: Early Warning And Rapid Notification Act of 2005
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 396 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Menendez (for himself, Ms. Jackson-Lee of Texas, Mr. Lantos, Mr. Towns, Mr. Hastings of Florida, Mr. McGovern, Mrs. McCarthy, Mr. Owens, and Mr. Rangel) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To provide assistance for early warning systems in foreign countries. 
 
 
1.Short title This Act may be cited as the Early Warning And Rapid Notification Act of 2005. 
2.FindingsCongress finds the following: 
(1)Over 160,000 people were killed in the Indian Ocean region as a result of the tsunamis that occurred on December 26, 2004. 
(2)The Pacific Tsunami Warning Center in Hawaii detected the earthquake and knew of the potential threat of a tsunami in the Indian Ocean, but had no way to inform the countries in the most danger. 
(3)Even if such countries had the information about the tsunamis, some countries in the region would have had no way to warn people present on the coasts. 
(4)With as little as 15 minutes advance notice, people could have moved to higher ground, with a potential huge reduction in the death toll. 
(5)The United Nations reports that tens of thousands of people are killed and tens of billions of dollars of property are lost every year as a result of disasters, and states that early warning is one of the most effective ways to save lives and protect property. 
(6)The World Conference on Disaster Reduction announced the creation of the International Early Warning Program in January 2005, sponsored by multiple United Nations organizations. 
(7)The International Early Warning Program identified the following four elements of effective early warning systems: 
(A)Prior knowledge of the risks faced by communities. 
(B)Technical monitoring of hazards. 
(C)Getting understandable warnings to those at risk. 
(D)Knowledge and preparedness of how to act by those threatened by disasters. 
(8)The United States, acting through the United States Agency for International Development, contributed to the establishment of a typhoon early-warning system in Bangladesh. 
(9)The United States Agency for International Development’s Office of Foreign Disaster Assistance has been funding the United Nations Development Program to help develop early warning communications systems for floods and coastal storms in Vietnam. 
3.Purpose The purpose of this Act is to establish a United States program to provide technological and financial support to foreign countries for development of effective public warning systems for all-hazard events, and to strengthen the existing lines of communications between countries for the dissemination of data relating to disasters. 
4.DefinitionsIn this Act: 
(1)All-hazard eventThe term all-hazard event means an emergency or disaster resulting from— 
(A)a natural disaster; or 
(B)an accident or intentional or negligent act that causes widespread damage or harm. 
(2)Effective public warningThe term effective public warning means practical, comprehensible, and timely information given to all individuals threatened by an all-hazard event sufficient to enable them to act to protect their safety and well-being in a timely manner. 
5.Dissemination of data relating to all-hazard events between agencies and countries 
(a)Study 
(1)In generalThe Secretary of State, acting through the Assistant Secretary for Oceans, Environment and Science and in consultation with the officials described in paragraph (2), shall conduct a study that— 
(A)determines the extent to which departments and agencies of the Government of the United States that receive or collect relevant data regarding all-hazard events that could have an impact on lives or property have well established procedures for disseminating that data to other United States Government departments and agencies; 
(B)evaluates the quality of communications links between the United States and agencies in foreign countries that would be responsible for disseminating information about all-hazard events to their citizens; and 
(C)examines the feasibility of the Department of State directly contacting foreign media organizations with information relating to all-hazard events if such information could be used to mitigate the effects of the hazards in foreign countries. 
(2)OfficialsThe officials referred to in paragraph (1) are the Administrator of the United States Agency for International Development, the Administrator of the National Oceanic and Atmospheric Administration, the Administrator of the National Aeronautics and Space Administration, the Director of the United States Geological Survey, and the Director of the National Science Foundation,   
(b)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of State shall submit to the Committees on International Relations and Science of the House of Representatives and the Committees on Foreign Relations and Commerce, Science and Transportation of the Senate a report that contains— 
(1)the results of the study conducted under subsection (a); and 
(2)recommendations for improving any deficiencies in the lines of communication uncovered in the study conducted under subsection (a), where such deficiencies decrease the ability for the United States to disseminate all-hazard event warnings between different departments and agencies of the United States Government, or between the United States Government and foreign governments. 
6.Assistance for effective public warning systems in foreign countries 
(a)AssistanceThe President, acting through the Secretary of State and in coordination with the Administrator of the United States Agency for International Development, is authorized to provide assistance, including providing such assistance through the United Nations’ International Early Warning Program or other international organizations, for programs that enhance the effective public warning capability of foreign countries. The goals of such programs should be to— 
(1)provide assistance to establish and support the communications infrastructure necessary to provide effective public warnings; 
(2)provide technical expertise and training to foreign countries about risk assessment procedures and the design and deployment of effective public warning systems; and 
(3)establish public education campaigns that inform local populations about the proper ways to react to effective public warnings concerning all-hazard events so as to minimize the loss of life and property. 
(b)ResearchThe Secretary of State, in cooperation with the Secretary of Homeland Security, the Chairman of the Federal Communications Commission, the Administrator of the National Telecommunications and Information Administration, and the heads of other appropriate departments and agencies of the United States Government, shall— 
(1)ensure that the results of domestic research on effective public warning systems for all-hazard events are disseminated internationally, unless it is determined that such dissemination would be detrimental to the national security of the United States; 
(2)broaden the scope of research programs of warning system research programs established under sections 7403 and 7404 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) to include a component to investigate how the results of those research programs could be applied in other countries; 
(3)study evolving technologies for emergency warning systems (such as broadcast media, wireline and wireless telephones, other wireless devices, instant messaging via computer, and electronic bulletin boards) that could be used to provide effective public warning for all-hazard events in the United States and its territories and to international locations; and 
(4)work through the World Radio Conference and with other international forums and organizations to study the role of satellites, wireless technology, and radio frequency assignments in providing emergency alert systems. 
(c)CooperationIn carrying out this section, the Secretary of State shall, to the maximum extent possible, coordinate with the efforts of the United Nations’ International Early Warning Program. 
7.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to the President to carry out this Act $10,000,000 for each of fiscal years 2006 through 2010. 
(b)AvailabilityAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended. 
 
